DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Examiner notes that the Office Action mailed 27 October 2020 was a non-final rejection, and it was not a final rejection. Applicant’s response received 6 January 2021 is a response after non-final rejection, and the AFCP 2.0 request also received 6 January 2021 is moot.
Response to Arguments
Claim Rejections under 35 USC § 102
Applicant’s arguments, see page 11, filed 6 January 2021, with respect to the rejection(s) of claims 2-5, 11-12, 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al US 20170354265 Al, hereinafter Kramer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112(a) is made in view of new matter.
	Regarding independent claim 4, Applicant’s amended claim limitation “wherein the first and second sides of the motorized bed frame are two distinctive sides with no overlapping in a longitudinal direction of the motorized bed frame” lacks support in Applicant’s specification because it is a negative limitation, and it has been held that “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims […] The mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)). Applicant cites “in paragraphs [0035] and [0053] and in FIGS. 1 and 2” (remarks page 10) as providing support for the amendment. Examiner respectfully disagrees. The closest is [0043] of Applicant’s Specification “The first and second upper sub- frames are connected to each other via two two distinctive sides with no overlapping in a longitudinal direction of the motorized bed frame” as required by (MPEP 2173.05(i)). Applicant argues that Figs. 1-2 and particularly annotated Fig. 1 provide support for the amendment (remarks page 12), but Examiner respectfully disagrees. It is unclear whether the two distinctive sides overlap or not because connector 5 in Applicant’s Figs. 1-2 is placed around the sub-frames and paragraph [0043] of Applicant’s Specification states “the two intermediate sub-frames are also connected to the lower frame by connector 5”. 
Rejections to Claims 8, 18 and 25 under 35 USC § 103
Applicant’s arguments, see page 14, filed 6 January 2021, with respect to the rejection(s) of claims 8, 18 and 25 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over Kramer in view of Sherman et al US 20190223609 Al, hereinafter Sherman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112(a) is made in view of new matter, detailed above.
Rejections to Claims 13 and 22 under 35 USC § 103
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. Applicant argues that the Office Action mischaracterizes the teachings of Schermel (remarks page 15), but Examiner respectfully disagrees. Applicant’s arguments relies on the allegation that Schermel connecting bar 19 is not fixedly connected, but instead pivotally connected (see remarks page 16 and Applicant annotation of Schermel Fig. 3 on remarks page 17). However, Applicant’s Specification During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified” (MPEP 2173.01.I).
Rejections to Claim 15 under 35 USC § 103
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. Applicant relies on the same arguments, which are unpersuasive for the same reasons detailed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 11-12, and 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding independent claim 4, Applicant’s amended claim limitation “wherein the first and second sides of the motorized bed frame are two distinctive sides with no overlapping in a longitudinal direction of the motorized bed frame” lacks support in Applicant’s specification because it is a negative limitation, and it has been held that “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims […] The mere absence of a positive recitation is not basis for an exclusion.” (MPEP 2173.05(i)). Applicant cites “in paragraphs [0035] and [0053] and in FIGS. 1 and 2” (remarks page 10) as providing support for the amendment. Examiner respectfully disagrees. The closest is [0043] of Applicant’s Specification “The first and second upper sub- frames are connected to each other via two intermediate sub-frames which are connected to each other by connector 5. The two intermediate sub-frames can be stationary or movable with respect to each other. In some cases, the two intermediate sub-frames are also connected to the lower frame by connector 5 and/or other connectors, and can be stationary or movable with respect to the lower frame. In some embodiments, one or each of the first and second upper sub-frames itself can include two or more sub-frames that are connected or pivotally connected to each other”, but this does not explicitly recite the claimed limitation “two distinctive sides with no overlapping in a longitudinal direction of the motorized bed frame” as required by (MPEP 2173.05(i)). Applicant argues that Figs. 1-2 and particularly annotated Fig. 1 provide support for the amendment (remarks page 12), but Examiner respectfully disagrees. It is unclear whether the two distinctive sides overlap or not because connector 5 in Applicant’s Figs. 1-2 is placed around the sub-frames and paragraph [0043] of Applicant’s Specification states “the two intermediate sub-frames are also connected to the lower frame by connector 5”. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al US 20170354265 A1, hereinafter Kramer, in view of Schermel US 20050000020 A1, hereinafter Schermel.
Re Claim 13, Kramer teaches:
A motorized bed frame comprising: 
a lower frame extending from a first side of the motorized bed frame to a second side of the motorized bed frame (at least Fig. 10 element 100 and [0033] “linkage support frame 100”.); 
an upper frame disposed above the lower frame and comprising an upper sub-frame at one or each of the first and second sides of the motorized bed frame, wherein the upper sub-frame is movable with respect to the lower frame (at least Fig. 8 and [0036] “simultaneous tilting (inclination/declination) of the head and back section 18 and tilting of the foot and leg section 22, wherein the intermediate or seat section 20 is lengthened relative to the flat position upon moving to a tilt position or shortened upon declination”.); and 
at the one or each of the first and second sides of the motorized bed frame, the motorized bed frame further comprising: 
an actuating unit disposed at the lower frame and comprising an adjustable column (at least Fig. 9-10 elements 120 and 204 and [0037] “the first linear actuator 120, the second linear actuator 204 ; and a gearing unit comprising:  
DB2/ 35985384.216a first gearing piece rotatably connected with the lower frame (at least Fig. 9 elements 114 and 116 and [0037] “torsional member 114” and “torsional member 116”.); 
one or more second gearing pieces, each having a first end fixedly connected with the first gearing piece and a second end pivotally connected with the upper sub-frame (at least Fig. 9 elements 208 and Fig. 9 with examiner’s labeling and [0037] “A pair of roller arms 208 is coupled at one end to torsional member 116” (not the roller arm with the roller 210 but the other arm).); and 
one or more third gearing pieces, each having a first end fixedly connected with the first gearing piece and a second end pivotally connected with the adjustable column of the actuating unit (at least Fig. 7-10 elements 122 and 206. [0034] “Crank arm 122 includes one end pivotally connected the end of the actuator 120 and the other end is fixedly attached to the torsional member 114” and [0037] “”A second linear actuator 204 is attached at one end to the cross bar 202 and pivotally connected at the other end to crank arm 206. Crank arm 206 is coupled at the other end to torsional member 116.); 
wherein when operated, the adjustable column pulls/pushes the one or more third gearing pieces which in turn rotate the first gearing piece with respect to the lower frame, the one or more second gearing pieces rotate along with the first gearing piece, thereby pulling/pushing the upper sub-frame and consequently positioning the upper sub-frame at different positions with respect to the lower frame (at least Fig. 9-10 and [0037] “a second actuator such that independent movement of the head and back section 18 and the leg and foot section 22 can be effected” and “the second linear actuator 204 includes a motor (not shown) effective to create actuator motion in a straight line so as to rotate the torsional member 116 upon extension and retraction of the linear actuator”. It is noted that the second gearing pieces labeled by Examiner would push/pull the foot and abdomen sections of the upper sub frame.);
wherein: the lower frame comprises a first longitudinal bar and a second longitudinal bar, a first lateral bar and a second lateral bar, wherein the first and second longitudinal bars are substantially parallel to each other (at least Fig. 6, 9-10 elements 102 and 104 and [0037] “side members 102, 104”.), and each of the first lateral bars has a first end connected to the first longitudinal bar and a second end connected to the second longitudinal bar (at least Fig. 9-10 elements 118 and 202 and [0034] “the cross bar 118” and [0037] “additional cross bar 202”.). 
Kramer does not explicitly teach:
and at the one or each of the first and second sides of the motorized bed frame: the gearing unit further comprise a gearing-piece-linking bar disposed between two second gearing pieces and having two ends each fixedly connected with one of the two second gearing pieces.
However, Schermel teaches:
and at the one or each of the first and second sides of the motorized bed frame: the gearing unit further comprise a gearing-piece-linking bar (at least Fig. 3 element 19 and [0074] “connecting bar 19”.) disposed between two second gearing pieces (at least Fig. 3 element 21 and [0074] “the feet elevating bar 21 (double bars)”.) and having two ends each fixedly connected with one of the two second gearing pieces (at least Fig. 3 shows that element 19 connects between both bars 21 (since they are double).).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the gearing unit taught by Kramer with the linking bar taught by Schermel because both are directed to the same field of endeavor of bed frames and doing so involves combining a known technique (providing a bar linking gear piece elements as taught by Schermel) with a known device (gearing unit taught by Kramer) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it prevents the two gearing unit bars from collapsing inwards.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Schermel and further in view of Sherman et al US 20190223609 A1, hereinafter Sherman.
Re Claim 15, the combination of Kramer and Schermel teaches:
The motorized bed frame of claim 13 (detailed with respect to claim 13), further comprising. 
The combination of Kramer and Schermel does not explicitly teach:
one or more movable bars at the one or each of the first and second sides of the motorized bed frame, each of the one or more movable bars having a first end pivotally connected with a corresponding longitudinal bar in the first and second longitudinal bars, and a second end pivotally connected with the upper frame.
However, Sherman teaches:
one or more movable bars at the one or each of the first and second sides of the motorized bed frame, each of the one or more movable bars having a first end pivotally connected with a corresponding longitudinal bar in the first and second longitudinal bars, and a second end pivotally connected with the upper frame (at least Fig. 3 element 194 and [0048] “the foot section second articulating decking portion is attached to the foot section fixed frame by a pair of pivot arms 194”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the motorized bed frame taught by the combination of Kramer and Schermel with the movable bar taught by Sherman because both are directed to the same field of endeavor of bed frames and doing so involves combining a known technique (moving the upper frame with a movable bar attached to the longitudinal bar as taught by Sherman) with a known device (bed frame taught by the combination of Kramer and Schermel) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it reduces stress on the actuator by supporting the upper frame.

Allowable Subject Matter
Claims 18 and 20-23 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 20, Kramer does not teach all of the limitations of claim 20. Kramer further does not teach “wherein a respective fixation-gearing-linking piece in the one or more fixation-gearing-linking pieces is of an "U" shape with an open end portion and a closed end portion, wherein the open end portion of the "U"-shaped fixation- gearing-linking piece is fixedly connected with the fixation bar of the lower frame, and wherein crosswise, the first gearing piece of the gearing unit is disposed inside the "U"- shaped fixation-gearing-linking piece and adjacent the closed end portion of the "U"-shaped fixation-gearing-linking piece, wherein the first gearing piece of the gearing unit is rotatable with respect to the "U"-shaped fixation-gearing-linking piece”. Moreover, the prior art does not reasonably make obvious modifying Kramer to result in the structure as claimed.
Claims 18 and 21-23 are allowed due to their dependency from independent claim 20. 
Re Claim 14, Examiner notes that Kramer, Sherman, and Schermel are particularly relevant. The combination of Kramer and Schermel teaches the motorized bed frame of claim 13, comprising “a gearing-piece-linking bar disposed between two second gearing pieces and having two ends each fixedly connected with one of the two second gearing pieces”, and the combination of Kramer and Sherman teaches “the corresponding first or second lateral bar comprises a lateral groove” (at least Sherman Fig. 4 elements 158 and 160 and [0041] “the foot section end frame rail is an "L" shaped rail that is spaced from the foot end of the foot section side frame rails. The foot section end frame rail has a horizontal rail 158 with a larger dimension parallel to the length of the bed base and a vertical rail 160 with a larger .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/14/2021